DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 03/31/2020 for application number 16/652601. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/01/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments
5.	The preliminary amendments filed 03/31/2020 has been entered and made of record.

REASONS FOR ALLOWANCE
The instant invention is related to acquiring a first omnidirectional video and a second omnidirectional video, the first omnidirectional video and the second omnidirectional video having a stereoscopic parallax in a first direction, the first direction being a corresponding column direction when the first omnidirectional video and the second omnidirectional video are unfolded by longitude and latitude.

Prior art was found for the claims as follows:
Re. Claim 1, Flynn et al., US Pub. No.: [2016/0335795] A1 discloses
A method for processing a video [method for processing video |Abstract], comprising the steps of: acquiring a first omnidirectional video and a second omnidirectional video [Fig.1a first and second omnidirectional video is captured |0018], 

Harken ET. al., WO [2016/154123 A2] discloses: the first omnidirectional video and the second omnidirectional video having a stereoscopic parallax in a first direction [sensors 121 & 122 define a horizontal axis between both sensors and generate a pair of images with horizontally displaced viewpoints |Fig. 28, 0237], the first direction being a corresponding column direction when the first omnidirectional video and the second omnidirectional video are unfolded by longitude and latitude [sensors 122 and 123 define a vertical axis that is perpendicular to the axis defined by sensors 121 and 122 |Fig. 28, 0238];
 
Fink et al., US Pub. No.: [2018/0139433 A1] discloses determining one or two third omnidirectional videos according to the first omnidirectional video and the second [determine omnidirectional video based on a first omnidirectional based on a first and second lens |Fig.2 els 146ab], 

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…wherein, if one third omnidirectional video is determined, the second omnidirectional video and the third omnidirectional video have a stereoscopic parallax in a second direction; 
if two third omnidirectional videos are determined, the two third omnidirectional videos have a stereoscopic parallax in the second direction, and, the second direction is corresponding row direction when the first omnidirectional video and the second omnidirectional video are unfolded by longitude and latitude”.
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

9.	Claims 1-18 are allowed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488